Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 12/07/2020.  Claims 1-10 are presented for examination and based on current examiner’s amendment claims 1 and 5-10, renumbered as 1-7 are allowed for the reasons indicated herein below.  


Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
3.	The drawings (Figs. 1-5) were received on 09/10/2021.  These drawings are acceptable.



Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Chih Huai Chiu (Reg. No. 75,299).



Replace previous claims with the following claims:

Claims: 
1. A hybrid five-level bidirectional DC/DC converter, comprising a first input filter capacitor Cinp and a second input filter capacitor Cinn, an output filter capacitor Co, a DC voltage source, a primary-side hybrid five-level unit, a primary-side two-level half bridge, a secondary-side single-phase full bridge H2, a high-frequency isolation transformer M1, a high-frequency inductor Ls, and a controller; wherein
a positive pole of a DC bus of the primary-side hybrid five-level unit is coupled to a positive pole of the DC voltage source and to a positive pole of the input filter capacitor Cinp respectively, a negative pole of the DC bus of the primary-side hybrid five-level unit is coupled to a negative pole of the DC voltage source and to a negative pole of the input filter capacitor Cinn respectively, a terminal of the primary-side hybrid five-level unit is coupled to a midpoint between the first input filter capacitor Cinp and the second input filter capacitor Cinn connected in series, the primary-side hybrid five-level unit is coupled to a primary side of the high-frequency isolation transformer M1 through the high-frequency inductor Ls, and a midpoint of the primary-side two-level half bridge is coupled to another terminal of the primary side of the high-frequency isolation transformer, wherein a transformation ratio of the high-frequency isolation transformer M1 is N:1;
a positive pole of a DC bus of the secondary-side single-phase full bridge H2 is coupled to a positive pole of a corresponding DC load and to a positive pole of the output filter capacitor Co respectively, a negative pole of the DC bus of the secondary-side single-phase full bridge H2 is coupled to a negative pole of the corresponding DC load and to a negative pole of the output filter capacitor Co respectively, and an AC side of the secondary-side single-phase full bridge H2 is coupled to a secondary side of the high-frequency isolation transformer; and
an input terminal of a control signal of the primary-side hybrid five-level unit, an input terminal of a control signal of the primary-side two-level half bridge, and an input terminal of a control signal of the secondary-side single-phase full bridge are respectively coupled to an output terminal of a switch signal corresponding to the controller,
wherein nine levels are produced by an AC port voltage vp of the primary-side five-level unit: 
    PNG
    media_image1.png
    24
    29
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    41
    41
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    41
    35
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    41
    35
    media_image4.png
    Greyscale
 and 0, wherein vin represents an input DC voltage of the hybrid five-level bidirectional DC/DC converter; and an AC port voltage vs of the secondary-side single-phase full bridge H2 produces three levels as 
    PNG
    media_image5.png
    24
    24
    media_image5.png
    Greyscale
 and 0, wherein vout represents an output voltage of the hybrid five-level bidirectional DC/DC converter,
wherein the controller comprises a sampling unit, a PI controller, and a modulation unit, wherein
the sampling unit comprises two signal input terminals, and the two signal input terminals respectively measure the input voltage vin and the output voltage vout;
the PI controller uses an error obtained by comparing the output voltage vout and a reference voltage vref thereof as an input, and uses an output x obtained after being processed by the PI controller as a modulation signal; and
the modulation unit uses the input voltage vin, the output voltage vout, the reference voltage vref and the output x as input signals, and obtains a voltage transmission ratio F and drive signals based on the input voltage vin, the output voltage vout, and the transformation ratio N of the high-frequency isolation transformer.
2. (Canceled)
3. (Canceled)
4. (Canceled)
5. A voltage match modulation method for the hybrid five-level bidirectional DC/DC converter according to claim 1, comprising:
setting a PI controller parameter of the controller, specifically, setting a proportionality coefficient kp and an integration coefficient ki for the controller, and calculating the output x of the PI controller to serve as the modulation signal;
outputting the voltage transmission ratio F and the output x of the PI controller respectively to the modulation unit of the controller to calculate a control variable; and
driving, based on the control variable, a fully-controlled switch device of the primary-side hybrid five-level unit, a fully-controlled switch device of the primary-side two-level half bridge, and a fully-controlled switch device of the secondary-side single-phase full bridge to control actions of the fully-controlled switch devices to implement optimized operation.
6. The voltage match modulation method according to claim 5, wherein the voltage transmission ratio F is:
	            
                F
                =
                
                    
                        N
                        
                            
                                v
                            
                            
                                out
                            
                        
                    
                    
                        
                            
                                v
                            
                            
                                in
                            
                        
                    
                
            
         	
wherein the transformation ratio N of the high-frequency isolation transformer serves as an initial value presetting.
7. The voltage match modulation method according to claim 5, wherein the output x of the PI controller is:
	
    PNG
    media_image6.png
    25
    195
    media_image6.png
    Greyscale
 	
wherein 0.1≤kp≤10, 0.001≤ki≤1, vref represents a reference voltage; and the output x of the PI controller ranges from −0.5 to 1.
8. The voltage match modulation method according to claim 5, wherein the number of the control variable is six: Dp0, Dp2, Dp3, Dp4, Ds0, and Dss; wherein
Dp0 controls a zero level of the primary-side hybrid five-level unit;
Dp2 controls a 1/2 level of the primary-side hybrid five-level unit;
Dp3 controls a 3/4 level of the primary-side hybrid five-level unit;
Dp4 controls a 
    PNG
    media_image7.png
    20
    25
    media_image7.png
    Greyscale
 level of the primary-side hybrid five-level unit;
Ds0 controls a zero level of the secondary-side single-phase full bridge H2; and
Dss controls a phase shift between the primary-side hybrid five-level unit and the secondary-side single-phase full bridge H2.
9. The voltage match modulation method according to claim 8, wherein the step of calculating the control variable comprises:
classifying, based on a value of the voltage transmission ratio F, the converter into five operation conditions to calculate six control variables:
in the first operation condition, 
    PNG
    media_image8.png
    41
    67
    media_image8.png
    Greyscale
, specifically, 
    PNG
    media_image9.png
    24
    88
    media_image9.png
    Greyscale
, calculation of each control variable being as follows:

    PNG
    media_image10.png
    152
    83
    media_image10.png
    Greyscale

in the second operation condition, 
    PNG
    media_image11.png
    41
    69
    media_image11.png
    Greyscale
, specifically, 
    PNG
    media_image12.png
    24
    128
    media_image12.png
    Greyscale
, calculation of each control variable being as follows:

    PNG
    media_image13.png
    152
    83
    media_image13.png
    Greyscale

in the third operation condition, 
    PNG
    media_image14.png
    41
    69
    media_image14.png
    Greyscale
, specifically, 
    PNG
    media_image15.png
    24
    135
    media_image15.png
    Greyscale
, calculation of each control variable being as follows:

    PNG
    media_image16.png
    152
    85
    media_image16.png
    Greyscale

in the fourth operation condition, 
    PNG
    media_image17.png
    41
    64
    media_image17.png
    Greyscale
, specifically, 
    PNG
    media_image18.png
    24
    135
    media_image18.png
    Greyscale
, calculation of each control variable being as follows:

    PNG
    media_image19.png
    155
    96
    media_image19.png
    Greyscale

in the fifth operation condition, 
    PNG
    media_image20.png
    17
    37
    media_image20.png
    Greyscale
, specifically, 
    PNG
    media_image21.png
    24
    68
    media_image21.png
    Greyscale
, calculation of each control variable being as follows: and

    PNG
    media_image22.png
    171
    76
    media_image22.png
    Greyscale

based on the aforementioned modulation method, following equation is satisfied:

    PNG
    media_image23.png
    29
    131
    media_image23.png
    Greyscale

wherein vp represents an AC port voltage of the primary-side five-level unit, and vs represents an AC port voltage of the secondary-side single-phase full bridge H2.
10. The voltage match modulation method according to claim 9, wherein the modulation unit is set based on:
a duty ratio Dp0 of the zero level of the primary-side five-level unit;
a duty ratio Dp2 of the 1/2 level of the primary-side five-level unit;
a duty ratio Dp3 of the 3/4 level of the primary-side five-level unit;
a duty ratio Dp4 of the 
    PNG
    media_image7.png
    20
    25
    media_image7.png
    Greyscale
 level of the primary-side five-level unit;
a duty ratio Ds0 of the zero level of the secondary-side single-phase full bridge H2; and
the phase shift Dss between the primary-side five-level unit and the secondary-side single-phase full bridge H2; wherein
a drive signal pulse is inputted in chronological order, and the fully-controlled switch device of the primary-side hybrid five-level unit and the fully-controlled switch device of the primary-side two-level half bridge H2 are controlled to complete a modulation process.




Reasons for allowance
5.	Claims 1 and 5-10, renumbered as 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1 and 5-10, renumbered as 1-7; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A hybrid five-level bidirectional DC/DC converter, comprising a first input filter capacitor Cinp and a second input filter capacitor Cinn, an output filter capacitor Co, a DC voltage source, a primary-side hybrid five-level unit, a primary-side two-level half bridge, a secondary-side single-phase full bridge H2, a high-frequency isolation transformer M1, a high-frequency inductor Ls, and a controller; wherein a positive pole of a DC bus of the primary-side hybrid five-level unit is coupled to a positive pole of the DC voltage source and to a positive pole of the input filter capacitor Cinp respectively, a negative pole of the DC bus of the primary-side hybrid five-level unit is coupled to a negative pole of the DC voltage source and to a negative pole of the input filter capacitor Cinn respectively, a terminal of the primary-side hybrid five-level unit is coupled to a midpoint between the first input filter capacitor Cinp and the second input filter capacitor Cinn connected in series, the primary-side hybrid five-level unit is coupled to a primary side of the high-frequency isolation transformer M1 through the high-frequency inductor Ls, and a midpoint of the primary-side two-level half bridge is coupled to another terminal of the primary side of the high-frequency isolation transformer, wherein a transformation ratio of the high-frequency isolation transformer M1 is N:1; a positive pole of a DC bus of the secondary-side single-phase full bridge H2 is coupled to a positive pole of a corresponding DC load and to a positive pole of the output filter capacitor Co respectively, a negative pole of the DC bus of the secondary-side single-phase full bridge H2 is coupled to a negative pole of the corresponding DC load and to a negative pole of the output filter capacitor Co respectively, and an AC side of the secondary-side single-phase full bridge H2 is coupled to a secondary side of the high-frequency isolation transformer; and an input terminal of a control signal of the primary-side hybrid five-level unit, an input terminal of a control signal of the primary-side two-level half bridge, and an input terminal of a control signal of the secondary-side single-phase full bridge are respectively coupled to an output terminal of a switch signal corresponding to the controller, wherein nine levels are produced by an AC port voltage vp of the primary-side five-level unit: 
    PNG
    media_image1.png
    24
    29
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    41
    41
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    41
    35
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    41
    35
    media_image4.png
    Greyscale
 and 0, wherein vin represents an input DC voltage of the hybrid five-level bidirectional DC/DC converter; and an AC port voltage vs of the secondary-side single-phase full bridge H2 produces three levels as follows: ±
    PNG
    media_image5.png
    24
    24
    media_image5.png
    Greyscale
 and 0, wherein vout represents an output voltage of the hybrid five-level bidirectional DC/DC converter, wherein the controller comprises a sampling unit, a PI controller, and a modulation unit, wherein the sampling unit comprises two signal input terminals, and the two signal input terminals respectively measure the input voltage vin and the output voltage vout; the PI controller uses an error obtained by comparing the output voltage vout and a reference voltage vref thereof as an input, and uses an output x obtained after being processed by the PI controller as a modulation signal; and the modulation unit uses the input voltage vin, the output voltage vout, the reference voltage vref and the output x as input signals, and obtains a voltage transmission ratio F and drive signals based on the input voltage vin, the output voltage vout, and the transformation ratio N of the high-frequency isolation transformer”. As recited in claims 1 and 5-10, renumbered as 1-7.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839